Citation Nr: 1132924	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-39 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for a hepatic disorder (previously claimed as hepatitis C) and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right elbow disorder.  

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for a dental disorder, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for an immune disorder (claimed as polycythemia vera), to include as secondary to a hepatic disorder, or, in the alternative, as due to exposure to herbicides.  

6.  Entitlement to an initial evaluation in excess of 20 percent for service-connected calluses of the left foot.  

7.  Entitlement to an initial evaluation in excess of 20 percent for service-connected calluses of the right foot.  

8.  Entitlement to an evaluation in excess of 10 percent for a service-connected shell fragment wound of the left forearm, Muscle Group VIII.  

9.  Entitlement to an evaluation in excess of 10 per cent for a service-connected shell fragment wound of the right thigh, Muscle Group XIII.  

10.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1968 to November 1970.  The evidence of record reflects that the Veteran has service within the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO concluded that new and material evidence had not been submitted sufficient to reopen the Veteran's previously-denied claim of entitlement to service connection for hepatitis C, denied the Veteran's claims of entitlement to service connection for, a lumbar spine disorder, a right elbow disorder, a dental disorder and polycythemia vera, denied the Veteran's claims for evaluations in excess of 10 percent for service-connected shell fragment wounds of the left forearm and right thigh, and granted the Veteran's claims of entitlement to service connection for calluses of the right and left feet; 20 percent evaluation were assigned for each disability, effective June 21, 2007.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 16, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

After the March 2011 hearing, evidence was associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The record reveals that the Veteran submitted a claim of entitlement to service connection for hepatitis C.  As will be discussed further below, the medical evidence of record reflects that the Veteran was diagnosed with infectious hepatitis during service, and a January 2003 letter from the Carter Blood Care Center reflects that the Veteran tested positive for hepatitis B core antibodies.  See a January 2003 letter from Carter Blood Care Center.  Concerning the Veteran's in-service diagnosis of hepatitis, the Board points out that hepatitis C was not diagnosed, nor could it have been, during the Veteran's service since hepatitis C was not specifically denominated as such until the 1980's.  Further, the United States Court of Appeals for Veterans Claims (the Court) has held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In light of above, the Board has recharacterized the issue as entitlement to service connection for a hepatic disorder.  

In an September 2007 statement, the Veteran asserted that he was "dismissed" from his job because of "medical reason."  See the Veteran's September 2007 statement.  It appears that the RO construed this statement as a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  Indeed, in a letter from the RO dated in November 2007, the RO notified the Veteran of the laws and regulations relating to TDIU claims and provided him a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, it does not appear that the Veteran completed and/or submitted the VA Form 21-8940, and the RO did not adjudicate the Veteran's TDIU claim.  

At the March 2011 hearing, the Veteran testified that he was "laid off" in 2007 because of his service-connected bilateral foot disabilities.  See the March 2011 hearing transcript at page 14.  During the pendency of this appeal, the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As noted above, the Veteran had clearly raised the matter of unemployability during the pendency of his claims for increased evaluations for his service-connected bilateral foot disabilities.  Therefore, the issue has been raised by the record, and, as such, is properly before the Board.  

The  issue of entitlement to service connection for a bilateral leg disorder, to include as secondary to a lumbar spine disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the March 2011 hearing transcript at page 23.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of (1) entitlement to service connection for a hepatic disorder, (2) entitlement to service connection for a lumbar spine disorder, (3) entitlement to service connection for a dental disorder, to include as due to exposure to herbicides, (4) entitlement to service connection for an immune disorder, to include as secondary to a hepatic disorder, or, in the alternative, as due to exposure to herbicides, (5) entitlement to an initial evaluation in excess of 20 percent for service-connected calluses of the left foot, (6) entitlement to an initial evaluation in excess of 20 percent for service-connected calluses of the right foot, (7) entitlement to an evaluation in excess of 10 percent for a service-connected shell fragment wound of the left forearm, Muscle Group VIII, (8) entitlement to an evaluation in excess of 10 per cent for a service-connected shell fragment wound of the right thigh, Muscle Group XIII, and (10) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2005 rating decision is final.

2.  Some of the evidence received since the November 2005 RO rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C and raises a reasonable possibility of substantiating the claim.  

3.  There is no evidence of a currently diagnosed right elbow disorder, and no medical evidence relating any right elbow disorder to active service.




CONCLUSIONS OF LAW

1.  The February 1971 RO rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2010). 

2.  The evidence received subsequent to the February 1971 RO rating decision is new and material, and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Service connection for a right elbow disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

As will be discussed further below, the Board is granting the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for a hepatic disorder.  Accordingly, any deficiency related to the VCAA in connection with that claim is rendered moot.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  With respect to the Veteran's claim of entitlement to service connection decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, letters dated in June 2007 and October 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letters informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA letters notified the Veteran of the elements of a service connection claim as well as how VA determines disability ratings and effective dates as per the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.  

In this case, the Veteran's service, VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination specifically for his current claim seeking service connection for a right elbow disorder.  The Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's post-service treatment records are absent for evidence of symptomatology related to his right elbow.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

In this case, the only evidence that the Veteran has a current right elbow disorder are an October 2005 VA treatment record reflecting that the Veteran sustained a small laceration of the right elbow when he was hit by a moving car on that evening and the Veteran's own testimony at the March 2011 hearing.  In addition, there is no indication that the current right elbow disorder may be related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the Veteran's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the left hand claim in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - in general

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Veteran's claim for service connection for residuals of hepatitis was originally denied by the RO in a January 1971 rating decision.  The next month, evidence was added to the Veteran's VA claims file, and the RO continued the denial in a rating decision dated in February 1971.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the February 1971 rating decision is final.  38 C.F.R. § 20.1103.  The Veteran submitted a petition to reopen his claim for service connection in March 2008.

The evidence on file at the time of the previous denial in February 1971 consisted of the Veteran's service treatment records dated from December 1968 to November 1970, the report of a December 1970 VA examination and statements from the Veteran.  

The February 1971 rating decision reflects that the Veteran's hepatitis claim was denied because the December 1970 VA examination report reflected that the Veteran had no residuals of hepatitis (i.e., a current disability).  See the December 1970 VA examination report.  

Accordingly, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has current residuals of hepatitis.

The evidence associated with the claims file subsequent to the February 1971 rating decision includes a January 2003 letter from Carter Blood Care Center which reflects that the Veteran donated blood which tested positive for "anti-HBc (hepatitis B core antibodies)."  See a January 2003 letter from Carter Blood Care Center.  

First, the Board finds that this evidence is "new."  Indeed, this letter was of record prior to the RO's February 1971 denial of the Veteran's claim.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that this evidence is related to an unsubstantiated element, i.e., whether the Veteran has current residuals of hepatitis.  Furthermore, when this evidence is viewed in conjunction with the other evidence of record, including the Veteran's service treatment records which reflect an in-service diagnosis of infectious hepatitis in July 1970, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issue of etiology and date of onset.  See Shade, id.  Therefore, the January 2003 letter from the Carter Blood Care Center is found to be new and material evidence and the Veteran's request to reopen the claim for service connection for hepatitis C is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.  

Right Elbow

The laws and regulations pertaining to service connection have been recounted above and will not be repeated.  

Additionally, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right elbow disorder because there is no medical evidence of a diagnosed disability of the right elbow which has been found to be causally-related to the Veteran's service.  

Here, the Veteran contends that he sustained a shell fragment wound to the right elbow in February 1970.  See the March 2011  hearing transcript at pages 24 - 29.  However, the Veteran's service treatment records are absent for any documentation of complaints of or treatment for a right elbow disorder.  The Board notes that the Veteran's service treatment records reflect that the Veteran sustained shell fragment wounds to the chest, left forearm, buttocks and right thigh in February 1970.  In fact, the February 1970 service treatment record which documents the Veteran's other shell fragment wounds does not reflect that the Veteran complained of an injury to his right elbow, and the October 1970 separation examination report fail to reflect any abnormality of the Veteran's right elbow upon clinical examination.  

Nonetheless, in light of the Veteran's shell fragment wounds and receipt of the Combat Action Ribbon, the Board observes that the Veteran "engaged in combat with the enemy" as per 38 U.S.C.A. § 1154(b).  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). Accordingly, the Board will concede that the Veteran injured his right elbow as the result of the Veteran's combat status, but the evidence of record still must show that the Veteran's has a current right elbow disorder which is etiologically related to his in-service injury.

Concerning existence of a current disability, the medical evidence of record does not show that the Veteran has been diagnosed with a current right elbow disorder.  The Veteran contends that the in-service injury to his right elbow currently manifests in decreased grip strength in his right hand.  See the March 2011 hearing transcript at page 26.  Although the Veteran can attest to decreased grip strength in his right hand, there is no medical evidence demonstrating any persistent or recurrent symptoms in the Veteran's right elbow.  The Board notes that the only instance of complaints of or treatment for a right elbow condition is an October 2005 VA treatment record which reflects that the Veteran suffered a small laceration of his right elbow after being hit by a moving car.  See an October 2005 VA treatment record.  Indeed, the March 2011 hearing transcript reflects that the Veteran displayed a scar on his right elbow.  See the March 2011 hearing transcript at page 24.  Otherwise, the Veteran's VA claims file is devoid of any instance of complaints of or treatment for symptomatology related to a possible right elbow disorder.  

The Board notes that the report of a March 2008 VA muscles examination reflects that the Veteran suffered shrapnel wounds to parts of his body other than his left forearm and right thigh.  See the March 2008 VA examination report.  However, the March 2008 VA examiner was not provided the Veteran's VA claims file in connection with this examination.  Accordingly, it appears that the VA examiner's statement is based on the Veteran's own unsubstantiated history.  The Court has held that mere recitation of the Veteran's self-reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  Further, the March 2008 VA examiner refers to the Veteran's "right forearm" several times.  However, in light of the fact that the VA examination was in connection with the Veteran's left forearm and right thigh, it appears that the VA examiner's allusion to the Veteran's right forearm was simply an error in dictation or transcription.  Indeed, the February 2009 VA examination report does not reflect any references to the Veteran's right forearm or elbow.  See the February 2009 VA examination report.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In the present case, there is no medical evidence of record relating any current right elbow disorder.  The Board recognizes the Veteran's assertions that he has a right elbow disorder.  In this regard, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, however, although the Veteran is competent to describe symptoms of a right elbow disorder (i.e., decreased grip strength of the right hand), he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current right elbow disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current right elbow disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.

Furthermore, the Board notes that service connection can be granted on the basis of continuity of symptomatology.  However, as noted above, there is no post-service evidence of a right elbow disorder except the October 2005 VA treatment record regarding a laceration in connection with being hit by a car.  Moreover, as noted above, the October 1970 separation examination report fails to note any abnormality of the Veteran's right elbow upon clinical examination.  Furthermore, the Veteran has not specifically claimed that he has experienced chronic symptoms since service.  Indeed, the post-service evidence does not show any continued complaints with respect to the right elbow.  Therefore, service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.

Accordingly, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right elbow disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for a right elbow disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection hepatitis is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a right elbow disorder is denied.  


REMAND

Reasons for Remand:  To obtain outstanding VA and private treatment records, to obtain clarification from the Veteran, to afford the Veteran VA examinations and obtain medical opinions, to provide the Veteran complete notice and to adjudicate inextricably intertwined issues.  

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Concerning the Veteran's claims for increased evaluations, the Veteran was afforded VA examinations in February 2009 concerning his muscles and feet.  However, at the March 2011 hearing, the Veteran asserted that the symptomatology associated with his left forearm, right thigh and feet has worsened since those examinations.  See the March 2011 hearing transcript at pages 3 - 10.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, the Board notes that the Veteran's representative has asserted that the Veteran's service-connected shell fragment wound of the left forearm involves Muscle Group VII as well as Muscle Group VIII, and the RO erred in not developing the Veteran's claim properly in accordingly with 38 C.F.R. § 4.55 (2010).  See the February 2011 statement from the Veteran's representative.  Indeed, the Moreover, a September 2008 letter from the RO failed to notify the Veteran of the rating criteria relating to Muscle Group VII at 38 C.F.R. § 4.73, Diagnostic Code 5307.  Upon remand, the Veteran should be provided such notice.  

Therefore, the Board finds that an additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left forearm, right thigh and bilateral foot disabilities.  

Concerning the Veteran's hepatic disorder claim, as noted above, the medical evidence of record reflects that the Veteran was diagnosed with infectious hepatitis during service, and the January 2003 letter from Carter Blood Care Center confirms that the Veteran tested positive for hepatitis B core antibodies.  However, there is no medical nexus evidence of record regarding this issue.  The Veteran has not been afforded a VA examination in connection with this claim.  See McLendon, supra.  Accordingly, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed hepatic disorder.  

Regarding the Veteran's claim of entitlement to service connection for an immune disorder, the Board observes that the medical evidence is tenuous concerning whether the Veteran has been diagnosed with an immune disorder.  The Veteran asserts that his immune system is compromised, and thus, he has been subjected to repeated HIV tests.  See the March 2011 hearing transcript at pages 36 - 37.  The Board notes that these tests are not of record.  Further, the Board observes that a diagnosis of polycythemia vera was first noted in a VA treatment record dated in January 2006.  See a January 2006 VA treatment record.  The diagnosis has been perpetuated in the Veteran's "Problem List" in his VA treatment records ever since that time.  However, there is no medical evidence that this diagnosis was confirmed by medical testing.  

The Veteran has asserted this his alleged immune disorder was either (1) caused or aggravated by his hepatitis, or (2) caused by his presumed exposure to herbicides while stationed in the Republic of Vietnam.  See the March 2011 hearing transcript at pages 35 and 40, respectively.  

Concerning the Veteran's first assertion, the Board notes that the Veteran has not been provided complete VCAA notice for claims based on the theory of secondary service connection, to include 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995).  Further, as noted above, the Veteran's claim for a hepatic disorder is being remanded for further development.  For service connection to be granted under 38 C.F.R. § 3.310 and Allen, service connection must first be established for a hepatic disorder.  As such, the Veteran's immune disorder claim under the theory of secondary service connection is inextricably intertwined with his claim for service connection for a hepatic disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Concerning the Veteran's second assertion regarding an immune disorder due to his presumed exposure to herbicides, the Board observes that immune disorders, and specifically polycythemia vera, are not on the list of diseases that VA has associated with exposure to herbicides.  However, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In light of above, the Board concludes that the Veteran should be afforded a VA examination to determine the existence and etiology of any immune disorder that may be present.  McLendon, supra.  

Concerning the Veteran's claim of entitlement to service connection for a lumbar spine disorder, it is uncontroverted that the Veteran has been diagnosed with degenerative disc disease at L5 - 5.  See e.g., an April 2011 CT scan report.  The Veteran testified at the March 2011 hearing that he sustained a shrapnel wound to his back during his service.  See the March 2011 hearing transcript at page 18.  However, as noted above, the Veteran's service treatment records only confirm that the Veteran sustained shrapnel wounds to the chest, left forearm, buttocks and right thigh in February 1970.  It is unclear whether the shrapnel that caused the wound to the Veteran's buttocks may have caused his current lumbar spine disorder.  Indeed, a CT scan dated in April 2011 and a March 2008 x-ray report reflect that the Veteran does not have any retained foreign bodies in his back.  The Veteran has not been afforded a VA examination in connection with this claim.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's current lumbar spine disorder.  McLendon, supra.  

As noted above in the Introduction, the Veteran has raised a claim for TDIU which has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

It appears that the Veteran has already been provided complete VCAA notice concerning claims for TDIU and a VA Form 21-8940 to complete; however, the Veteran's failed to submit the completed VA Form 21-8940, and thus, the RO failed to develop the Veteran's TDIU claim.  As this claim is now properly before the Board and must be remanded for further development, the Board concludes that the Veteran must be provided another VA Form 21-8940 to complete.  Once completed and submitted by the Veteran, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  As the Veteran's TDIU claim is partially dependent upon his assigned combined disability evaluation, the Board notes that this claim is inextricably intertwined with the other issues remanded herein.  See Harris, supra.  

Concerning the Veteran's dental disorder claim, at the March 2011 hearing, the Veteran testified that he received dental treatment in service and that his teeth continued to corrode after his service due to his presumed exposure to herbicides which resulted in expenses for dental treatment from Dr. B.  See the Veteran's August 2007 statement and the March 2011 transcript at pages 42 - 26.  Thus, it is unclear whether the Veteran is claiming service connection for compensation relating to in-service dental trauma (exposure to herbicides) or a claim for VA outpatient dental treatment.  Under 38 U.S.C.A. § 1712 outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Board notes that the RO only developed the Veteran's claim as a claim for service connection for a dental disorder; the matter of entitlement to VA outpatient dental treatment was not addressed.  

The record reflects that the Veteran received dental treatment during his service.  The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  It appears that the opinion was directed toward the intended effects of treatment.

The record reflects that the RO sent the Veteran a VCAA notice letter in October 2007.  But while this letter informed him of the various aspects of the VCAA concerning a non-dental claim, it was not subject-matter specific and tailored to a claim, instead, that is specifically for a dental disorder.  There are certain nuances specific to dental-related claims, both in terms of establishing underlying entitlement to service connection - which the Veterans Benefits Administration (VBA), i.e., RO determines, and on extension from that entitlement to outpatient dental treatment - which the Veterans Health Administration (VHA), i.e., the VA Medical Center (VAMC) determines.  See 38 U.S.C.A. § 1712 and 38 C.F.R. §§ 3.381, 17.161.  So more claim-specific notice is needed before deciding this claim.

Concerning a claim for dental treatment, legal authority describes various categories of eligibility for such, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service- connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the Veteran is not compensably service connected for any dental disorder, has not claimed to have a service-connected disability which is aggravated by a dental disorder.  He has not previously applied for dental treatment.  Service records reveal that the Veteran was not a POW, has not participated in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.  However, the Veteran is a combat Veteran with presumed herbicide exposure which could possibly give him Class II(a) eligibility.  Further, as noted above, the Board is remanding the Veteran's TDIU claim for further development.  If the RO/AMC grants the Veteran's TDIU claim, the Veteran would have Class IV eligibility.  As such, the Board concludes that the Veteran's dental disorder claim for purposes of dental treatment is inextricably intertwined with his TDIU claim.  Harris, supra.  

Further, the Board notes that the Veteran has not been afforded a VA examination in connection with his compensation claim for a dental disorder based on trauma (exposure to herbicides).  See McLendon, supra.  

Finally, the Board observes that the record is replete with allusions to records of private and VA treatment that are not associated with the Veteran's VA claims file.  See e.g., a statement from the Veteran dated in August 2007 and the March 2011 VA hearing transcript at pages 4 - 5, 7 - 9, 11 - 13, 37 and 41.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records could be relevant to the Veteran's claims remanded herein and are considered in the possession of VA adjudicators, a remand is necessary to obtain these outstanding records the Veteran has identified.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC must request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders remanded herein.  After acquiring this information and obtaining any necessary authorization, the RO/AMC must obtain and associate these records with the claims file.  Specific requests must be made for VA treatment records dated from June 2008 to the present and for the Veteran's private dentist, Dr. B., as identified by the Veteran in his August 2007 statement.  

Any attempts to obtain any identified treatment records, to include negative responses, must be documented in the Veteran's VA claims file.

2.  The RO/AMC must request that the Veteran clarify whether he is asserting a claim for dental disorder claim as one for service connection for compensation or one for VA outpatient dental treatment purposes.  

If the Veteran indicates that his claim is one for VA outpatient treatment purposes, the RO/AMC must fully develop and adjudicate the claim in accordance with the laws and regulations governing such, to include the VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR).  The RO/AMC is reminded that the Veteran's eligibility depends upon the outcome of his TDIU claim, and thus, the Veteran's TDIU claim must be fully developed and adjudicated first.  

3.  The RO/AMC must send the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and to thereafter return it.

4.  The RO/AMC must send the Veteran a letter which provides proper and complete notice regarding the claims remanded herein.  This notice must include notice of:  

a.  The elements necessary to substantiate a claim for secondary service connection as per 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995); 

b.  The criteria for an increased evaluation for a shell fragment wound to the left forearm, to include notice of the criteria of Diagnostic Code 5307 relating to Muscle Group VII as per the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); 

c.  The elements specific to claims for a dental disorder as a residual of trauma during his military service;

d.  The elements specific to claims for entitlement to VA outpatient dental treatment; 

e.  The specific laws and regulations pertaining to claims for service connection due to exposure to herbicides, to include the provisions of 38 C.F.R. §§ 3.307 and 3.309.  

5.  Thereafter, the RO/AMC must schedule the Veteran for a VA examination to evaluate his service-connected shell fragment wounds of the left forearm and right thigh.  The examination should be conducted by a physician with the appropriate expertise.  The examiner should indicate any findings in detail and order any special studies or tests which are necessary.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and VA examination reports, the examiner should evaluate the Veteran's residuals of shell fragment wounds of the left forearm and right thigh.  The examiner should clearly indicate any residuals of the these wounds and what muscle group or groups are affected by the injury.  Concerning the Veteran's shell fragment wound of the left forearm, the examiner must specifically note if the Veteran's service-connected shell fragment wound of the left forearm affects Muscle Group VI, Muscle Group VIII, or both Muscle Groups VII and VIII and provide a rationale for the conclusions reached.  The examiner should be provided with a copy of 38 C.F.R. § 4.73, Diagnostic Codes5307, 5308 and 5313 to aid in the determination.  

6.  Thereafter, the RO/AMC must schedule the Veteran for a VA examination to evaluate his service-connected calluses of his right and left feet.  The examination should be conducted by a physician with the appropriate expertise.  The examiner should indicate any findings in detail and order any special studies or tests which are necessary.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and VA examination reports, the examiner should describe the severity of Veteran's service-connected calluses of his right and left feet.  Specifically, the examiner should provide opinions concerning whether the Veteran's calluses are "moderate", "moderately severe" or "severe" as per 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Such an opinion must be offered for each of the Veteran's feet.  The examiner should be provided with a copy of 38 C.F.R. § 4.71a, Diagnostic Code 5284 to aid in the determination.  

7.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, the examiner should conduct a CT scan and x-rays of the Veteran's lumbar spine and report whether any foreign bodies are present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not that that the Veteran currently has a lumbar spine disorder that is causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

8.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any hepatic disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not that that the Veteran currently has a hepatic disorder that is causally or etiologically related to his military service, to specifically include his diagnosis of infectious hepatitis in July 1970. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

9.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any identified immune disorder, to include polycythemia vera, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not that that the Veteran currently has an immune disorder, to include polycythemia vera, that is causally or etiologically related to his military service, to include his presumed exposure to herbicides.  

Additionally, if it is found that the Veteran's hepatic disorder is at least as likely as not causally-related to service, the examiner should provide separate opinions concerning whether any identified immune disorder, to include polycythemia vera, is (1) caused by a hepatic disorder, or (2) is aggravated beyond the normal progression of the disease by a hepatic disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

10.  Thereafter, the Veteran should be afforded a VA dental examination to determine the nature and etiology of any dental disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not that the Veteran currently has a dental disorder that is causally or etiologically related to trauma sustained during his service, to include his presumed exposure to herbicides. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

11.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

12.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently calluses of both feet, shell fragment wounds of the left forearm and right thigh, chronic otitis media and a chip fracture of the left finger) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

13.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs, to include adjudication of the Veteran's claim for VA outpatient dental treatment.

14.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


